Title: Ranger Crew Members to the Commissioners, 3 June 1778
From: Ranger, crew of
To: First Joint Commission at Paris,Adams, John


     
      
       3 June 1778
      
     
     To the honourable the Commissioners of the United States of North America, the Petition of the Jovial Tars Now on board the Continental Sloop of war Ranger, most humbley Sheweth,
     That your Petitioners regard and love For their Countrey, and dutey to there ancient fore Fathers, have most of them left there wives, and Familey Cruized the wide Atalantick, in the most dangerous places, greatley Damadgeing and distressing, our enemys, and all the Satisfaction and recompence we receive for our Labour, are, Vain and Flattering promisses, likewise arbitrary Proceedings, which Causes a general murmer and uneasiness among all on Board. They therefore think it there Duty to make application to your honours for releive, From there pressent Greiveances.
     
     
     
     That the greates number of them entered in the Service particulraly upon Mr. Simpsons our first Leiutenants account knowing him to be a Gentelman of honour, Worthey and capeable of his Officeships, and who is now confined inocentley, as we think in a Lousey Dirtey french Goal.
     That they that entered for a Cruize, or a Twelve month Expected to be discharged at the expireation of that time, But Capn. Jones, since there entry and without there Concent, has ordered an uncertain term of time to be wrote Against there names, rendering them subservient to him during his absence from the eastern States, which we think Arbitrary and unconstitutional, and must when heard of in America be a hindrance and a preventment For aney Seamen to enter into the Service, or Depending upon the honours of Commanders, Like ours.
     There is a number of Prizes brought into this port, but no Satissaction, or account for them, unless Your honours, will take it into Consideration, in those Material affairs, and to See Justice done by the captors. On our first arrival in France we brought in tow two prizes one of which fetchd not half the first cost, and the other deliverd to Mr. Delap of Bourdeaux of which can get no Account, or Satisfaction for.
     We have been Lying in different ports in France since the first of December last and onley made one Cruize, and that to perfection had we our rights, But we can expect no more when we see our, Faithfull, true and Fatherley Officer our first Leiutenant used so abruptley, and we beleive and what wee have Seen without a Cause, thus have we been Deluded from our Freinds, Famileys by ungratefull and False Promises and deceitfull Advertisements, we have fought and Taken, Ships Sunk and Destroyd them and all the conslation we can send to our distressed and perhaps Famishing wives and Children, is, that there prizes is in the Hands of him, who has Deceived us, from the Begining.
     We humbley pray you be pleased to take our Case into consideration and render us some veiw and Satisfaction Of what we have gone thro with and to Send us home and not For us to Let our poor wives, and Famileys Suffer with Dispair, and we in dutey bound will ever pray.
     
      Ebenezer Watson
      William Young
      Saml. Odiorne
      Samuell Lock
      John Garoin
      Daniel Sargent
      Robert Moore
      John Roberts
      
      William Allen
      Simon Staple
      John Colbath
      John Bettenham
      Daniel Jacobs
      Robert Poor
      Edmund Boyenton
      Peter Sontgerath
      Oliver Crommett
      William English
      Joseph Rackyeft
      Mark Staples
      William Jones
      John Parsons
      Amos Kenneston
      Eprahm Grant
      Thomas Low
      Obadiah Donell
      Charles Ward
      William Finnel
      Nicholas Caverly
      Daniel Sargant
      Andrew Anderson
      Joseph La Plant
      John Monson
      William Pirkins
      Francies Andros
      Charles Balls
      James Smith
      Gabriel Gautier
      James Rickor
      James Laighton
      William Shores
      Sam’l Ball
      Edward Shapleigh
      John Brown
      Benjamin Racklett
      Reuben Ricker
      Charles Framton
      Thomas Staples
      Darby Dayley
      Caleb Emery
      Daniel Jackson
      John Walker
      Daniel Nelson
      Daniel Sherburne
      Davis Woodde
      Willam Gerrith
      Amos Abbot
      Charles Gaudraw
      Thomas Adams
      Scipio Africanus
      Theophilus Simpson
      Joseph Mathieu
      Willim Stacy
      Joseph Afrin
      James Robarts
      Samuel Holbrook
      John Casey
      Cato Calite
      Joseph Fernald
      Thomas Becke
      Abraham Knight
      Reuben Hanscom
      Solomen Hutchings
      John W. Grohmarney
      William Dahuere
      John Doelan
      Stephon Dickson
     
    